Judgment convicting defendant, under four counts contained in three indictments, of grand larceny in the second degree (Penal Law, § 1296) unanimously reversed on the law only, the findings of fact having been considered and are affirmed, the verdict vacated, and the indictments dismissed. In this false pretense larceny case, the union books and identification plates sold to the seamen by defendant were physically authentic and the seamen knew they were not validly issued. True, they were led to believe that defendant had the capacity through his “ connections ” to prevent establishment of the invalidity and thus render the credentials invulnerable. However, there is no evidence that defendant himself knew that the methods he utilized were insufficient to render the credentials invulnerable. The authenticity of the credentials was never disputed. The union official testified that they looked like “ the real thing ” and there was no proof or claim that they did not emanate from the union office. The authenticity of the union credentials establishes so much of defendant’s representations that he had “ connections” with the union sufficient to produce them. The fatal gap was the absence of book records to support the invalid credentials, but there is no proof that defendant knew of this gap. Concur—Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.